                        Case 3:20-cv-02685-EMC Document 20 Filed 05/27/20 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Daniel M. Wall (Bar No. 102580)
                   2       dan.wall@lw.com
                         Timothy L. O’Mara (Bar No. 212731)
                   3       tim.o’mara@lw.com
                         Andrew M. Gass (Bar No. 259694)
                   4       andrew.gass@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   6   Facsimile: +1.415.395.8095

                   7   Attorneys for Defendants Ticketmaster LLC
                       and Live Nation Entertainment, Inc.
                   8
                       [Additional Counsel Listed on Signature Page]
                   9

               10                                UNITED STATES DISTRICT COURT
               11                             NORTHERN DISTRICT OF CALIFORNIA
               12                                     SAN FRANCISCO DIVISION
               13

               14       DEREK HANSEN, as an individual, on behalf      Case No. 3:20-cv-02685-EMC
                        of himself, the general public and those
               15       similarly situated,                            JOINT STIPULATION AND
                                                   Plaintiff,          [PROPOSED] ORDER SETTING
               16                                                      BRIEFING SCHEDULE AND
                       v.                                              CONTINUING CASE MANAGEMENT
               17                                                      CONFERENCE
                       TICKETMASTER ENTERTAINMENT, INC.
               18      and LIVE NATION ENTERTAINMENT CO.,              [Civil Local Rule 6-2]

               19                                Defendants.           Assigned to: Honorable Edward M. Chen

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                       JOINT STIPULATION SETTING
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                            BRIEFING SCHEDULE & CONTINUING CMC
                                                                                         CASE NO. 3:20-cv-02685-EMC
                           Case 3:20-cv-02685-EMC Document 20 Filed 05/27/20 Page 2 of 4


                   1           Defendants Live Nation Entertainment, Inc. and Ticketmaster LLC1 (together,

                   2   “Defendants”) and Plaintiff Derek Hansen hereby stipulate and agree, through their undersigned

                   3   counsel and pursuant to Civil Local Rule 6-2, to the following schedule, subject to the approval of

                   4   the Court. In support of this joint stipulation, the parties state as follows:

                   5           1.      Plaintiff filed his Complaint on April 17, 2020. ECF No. 1.

                   6           2.      On May 5, 2020, pursuant to Local Rule 6-1(a), the parties filed a joint stipulation

                   7   that extended Defendants’ time to answer or otherwise respond to the Complaint from May 12,

                   8   2020 to June 11, 2020. ECF No. 14.

                   9           3.      Defendants, after reviewing the allegations in the Complaint and conducting an

               10      initial investigation of the claims therein, have determined that they will move to compel

               11      arbitration on the ground that Plaintiff’s claims are subject to a mandatory arbitration provision.

               12      Plaintiff intends to oppose that motion. If that motion is unsuccessful, Defendants also intend to

               13      file a motion to dismiss, which Plaintiff will oppose.

               14              4.      The parties have conferred and agree that, while the motion to compel arbitration

               15      is pending, it would be premature to brief and litigate a motion to dismiss. To that end, in the

               16      interest of promoting the most efficient use of the parties’ and the Court’s resources, the parties

               17      have agreed to (1) brief and resolve Defendants’ motion to compel arbitration before litigating any

               18      motion to dismiss, and (2) continue the initial case management conference, which is currently

               19      scheduled for August 6, 2020, to give the Court a chance to rule on Defendants’ motion to compel

               20      arbitration before holding the conference.

               21              5.      The parties have therefore agreed to the following briefing schedule:

               22                      a. Defendants shall file their motion to compel arbitration on or before June 29,

               23                          2020.

               24                      b. Plaintiff shall file any opposition on or before July 29, 2020.

               25                      c. Defendants shall file any reply on or before August 28, 2020.

               26

               27
                       1
               28       Defendants Ticketmaster LLC and Live Nation Entertainment, Inc. were incorrectly sued as
                       Ticketmaster Entertainment, Inc. and Live Nation Entertainment Co.
                                                                                               JOINT STIPULATION SETTING
ATTORNEYS AT LAW
 SAN FRANCISCO                                                             1        BRIEFING SCHEDULE & CONTINUING CMC
                                                                                                 CASE NO. 3:20-cv-02685-EMC
                        Case 3:20-cv-02685-EMC Document 20 Filed 05/27/20 Page 3 of 4


                   1                  d. Subject to the Court’s availability, any hearing on Defendants’ motion to

                   2                      compel arbitration shall be held on October 8, 2020, or as soon thereafter as the

                   3                      Court’s calendar allows.

                   4               e. Defendants need not respond to the Complaint while their motion to compel

                   5                  arbitration is pending.      If the Court denies Defendants’ motion to compel

                   6                  arbitration, Defendants shall file their response to the Complaint within twenty-one

                   7                  (21) days after the Court issues an order denying that motion; Plaintiff shall file any

                   8                  opposition twenty-one (21) days following the filing of Defendants’ motion to

                   9                  dismiss; and Defendants shall file any reply fourteen (14) days following the filing

               10                     of Plaintiff’s opposition.

               11                  f. Any hearing on the motion to dismiss shall be held as the Court’s calendar allows.

               12                  g. The initial case management conference shall be continued to the second Thursday

               13                     following the motion to dismiss hearing at 9:30 a.m., with the deadline to meet and

               14                     confer pursuant to Federal Rule of Civil Procedure 26(f) set for 21 days prior to the

               15                     case management conference, and with the deadline for filing of the parties’ joint

               16                     case management statement no later than seven (7) days prior to the conference.

               17             6.      As explained above, on May 5, 2020, the parties stipulated pursuant to Local Rule

               18      6-1(a) to extend Defendants’ time to answer or otherwise respond to the Complaint. See ECF

               19      No. 14. The parties have not previously stipulated to any other extensions of time.

               20             The parties therefore agree and stipulate to the above dates.

               21

               22                                        [Signatures on following page]

               23

               24

               25

               26

               27

               28
                                                                                              JOINT STIPULATION SETTING
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            2        BRIEFING SCHEDULE & CONTINUING CMC
                                                                                                CASE NO. 3:20-cv-02685-EMC
                        Case 3:20-cv-02685-EMC Document 20 Filed 05/27/20 Page 4 of 4


                   1   Dated: May 26, 2020                   Respectfully Submitted,

                   2                                         LATHAM & WATKINS LLP
                   3

                   4                                    By: /s/ Timothy L. O’Mara
                                                            Timothy L. O’Mara
                   5
                                                             505 Montgomery Street, Suite 2000
                   6                                         San Francisco, California 94111-6538
                                                             Telephone: +1.415.391.0600
                   7                                         Facsimile: +1.415.395.8095
                                                             tim.o’mara@lw.com
                   8
                                                             Attorneys for Defendants Ticketmaster LLC
                   9                                         and Live Nation Entertainment, Inc.

               10      Dated: May 26, 2020                   GUTRIDE SAFIER LLP

               11
                                                        By: /s/ Seth A. Safier
               12
                                                            Seth A. Safier (Bar No. 197427)
               13
                                                             100 Pine Street, Suite 1250
               14                                            San Francisco, CA 94111
                                                             Telephone: (415) 271-6469
               15                                            Facsimile: (415) 449-6469
                                                             seth@gutridesafier.com
               16
                                                             Attorneys for Plaintiff Derek Hansen
               17

               18      PURSUANT TO STIPULATION, IT IS SO ORDERED.

               19      Dated: ________________
                              May 27, 2020
                                                                Hon. Edward M. Chen
               20                                               United States District Judge
               21

               22

               23

               24

               25

               26

               27

               28
                                                                               JOINT STIPULATION SETTING
ATTORNEYS AT LAW
 SAN FRANCISCO                                              3       BRIEFING SCHEDULE & CONTINUING CMC
                                                                                 CASE NO. 3:20-cv-02685-EMC
